The State of TexasAppellee




                         Fourth Court of Appeals
                                San Antonio, Texas
                                     October 20, 2015

                                   No. 04-15-00345-CR

                                      Enrique MATA,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                From the 81st Judicial District Court, La Salle County, Texas
                            Trial Court No. 12-05-00028-CRL
                        Honorable Donna S. Rayes, Judge Presiding


                                      ORDER

      The Appellant’s motion for extension of time to file the brief is GRANTED.



                                                  _________________________________
                                                  Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of October, 2015.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court